DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 27, 2022 is acknowledged.  Claims 1-4, 6-11, 15-17, 19-24, and 26-35 are pending in the application.  Claims 5, 12-14, 18, and 25 have been cancelled.

Claim Objections
Claim 9 is objected to because of the following informalities:  
For claim 9 at line 1 after “or” and before “fiber”, it is suggested to remove the hyphen from “more-soluble”.  
Appropriate correction is required.

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification (P2, 1st paragraph; and P7-P9):
medium intensity sweetener- is an ingredient that is capable of serving as the base matrix in which high intensity sweeteners and soluble fibers are mixed 
high intensity sweetener - refers to an ingredient that is many times sweeter than sugar but contribute only a few to no calories when added to foods 
soluble fiber - refers to an edible fiber component that is soluble in water 
flavor modifiers - refer to ingredients that when used in conjunction with other sweeteners enhances the flavor profile and reduces the bitter aftertaste of sweeteners without significantly increasing the calorie content of the sweetener
sugar alcohols - refer to organic compounds, typically derived from sugars, containing one hydroxyl group (-OH) attached to each carbon atom. 
 rare sugars - refer to monosaccharides and their derivatives that seldom occur in nature. 
common sugar- refers to table sugar or sucrose
mass percent - refers to a way of representing the concentration of an element in a compound or a component in a mixture. Mass percentage is calculated as the mass of a component divided by the total mass of the mixture, multiplied by 100 (w/w%) 
weight and/or volume equivalent replacement - refers to the ability of a sweetener to replace sugar from any recipe and yield the desired final food product without requiring changes to the recipe such as changing the amounts of ingredients or temperature or time of baking. 
Taste - refers to sensation obtained from a substance in the mouth that is typically produced by the stimulation of the sense of taste combined with those of touch and smell. 
Texture - refers to the tactile surface characteristics of a substance such as sugar. 
Mouthfeel - refers to the physical sensations in the mouth caused by food or drink, as distinct from taste. 
visual appearance - refers to the positive visual sensations experienced by the consumer when a product is viewed on the shelf, as it is being prepared and when it is presented on the plate for consumption.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “hydrogenated starch hydrolysates (HSH)” at line 3.  The phrase "(HSH)" renders the claim indefinite because it is unclear whether the “HSH” inside the parenthesis is an additional limitation or part of the claimed invention.  Therefore, the scope of the claim is indefinite.  
Claim 26 recites “wherein the composition is selected from the group consisting of sweetener- I, sweetener- II, sweetener- III, sweetener- IV, sweetener- V, sweetener- IX, sweetener- X, sweetener- XI, sweetener- XII, sweetener- XIII, sweetener- XIV, sweetener- XV, sweetener- XVI, sweetener- XVII, sweetener- XVIII, sweetener- XXI, and sweetener- XXII”, and this claim depends upon claim 1.  It is unclear what is meant by this limitation and what exactly is encompassed in each sweetener composition.  Nothing is provided in claim 1 to ascertain the specific components and quantities thereof of the sweetener compositions recited in claim 26.  Therefore, the scope of claim 26 is indefinite.  Applicant is reminded  although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2111.
Claim 29 has the same issue as claim 3.  Claim 29 recites “hydrogenated starch hydrolysates (HSH)” at line 3.  The phrase "(HSH)" renders the claim indefinite because it is unclear whether the “HSH” inside the parenthesis is an additional limitation or part of the claimed invention.  Therefore, the scope of the claim is indefinite.  
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 15, 16, 23, 24, and 26-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roman et al. US 20090226575 (hereinafter “Roman”).
With respect to claim 1, Roman teaches compositions (paragraph [0002]).
Regarding the limitation of comprising one or more medium intensity sweetener, one or more high intensity sweetener, and one or more soluble fiber as recited in claim 1, Roman teaches a composition comprising polyol(s) (medium intensity sweetener), high intensity sweetener(s), and agave syrup or other sweetener(s).  Agave syrup includes soluble inulin fiber, and other sweetener(s) may include inulin (paragraphs [0007], [0011], [0015], [0018], and [0041]).
Regarding the limitation of wherein the soluble fiber is at an amount that is equal to or greater than the amount of medium intensity sweetener as recited in claim 1, Roman teaches the polyol(s) (medium intensity sweetener) is present in an amount of 40% (w/w) (paragraph [0015]).  The ingredients also comprise 59.10% (w/w) agave syrup or other sweetener(s), agave syrup includes soluble inulin fiber up to 100%, and other sweetener(s) may include inulin (paragraphs [0011], [0015], and [0041]).  
Regarding the limitation of wherein said composition has a taste, texture, mouth feel and visual appearance of common sugar as recited in claim 1, this limitation refers to characteristics of the claimed composition.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
The composition of Roman would naturally display the claimed taste, texture, mouth feel, and visual appearance of common sugar since Roman, as shown above, teaches a composition that is identical to the presently claimed composition, absent any clear and convincing evidence to the contrary.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the processing parameters in Roman with the expectation of successfully preparing a functional product that has taste, texture, mouth feel, and visual appearance of common sugar.  One of ordinary skill in the art would have been motivated to do so because Roman teaches utilizing a variety of processes, such as drum crystallization, spray drying, extrusion, fluid bed drying, dry blending/agglomeration, roll drying, and block crystallization, during the preparation of the composition as well as the order of addition and combination of the ingredients can be varied as desired depending on the types of ingredients being blended and the respective physical and/or chemical characteristics of the ingredients (paragraphs [0023]-[0024]).  There would have been a reasonable expectation of success.

With respect to claims 2, 3, and 4, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitations of wherein the one or more medium intensity sweetener includes at least one sugar alcohol and/or at least one rare sugar as recited in claim 2, wherein the at least one sugar alcohol includes at least one of mannitol, sorbitol, xylitol, lactitol, isomaltose, erythritol, maltitol, or hydrogenated starch hydrolysates (HSH) as recited in claim 3, and wherein the at least one rare sugar includes at least one of allulose, allose, psicose, tagatose, or melezitose as recited in claim 4, Roman teaches the composition comprises polyol(s) such as polyglycitol (hydrogenated starch hydrolysates), maltitol, sorbitol, isomalt, xylitol, erythritol, lactitol, or mannitol (paragraphs [0008], [0015], and [0035]). Roman is silent with respect to the presence of rare sugar.

With respect to claims 6 and 7, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitations of wherein the one or more high intensity sweetener comprises at least one of monk fruit extract, stevia extract, sucralose, neotame, aspartame, advantame, thaumatin, or acesulfame potassium as recited in claim 6 and wherein the one or more high intensity sweetener comprises at least two of monk fruit extract, stevia extract, sucralose, neotame, aspartame, advantame, thaumatin, or acesulfame potassium as recited in claim 7, Roman teaches the composition comprises high intensity sweetener(s) such as stevia extract, aspartame, acesulfame K (potassium), sucralose, lo han guo (monk fruit) extract, and thaumatin (paragraphs [0007], [0015], [0018], [0029], and [0046]).

With respect to claims 8 and 9, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitations of wherein the one or more soluble fiber comprises at least one of soluble corn fiber, xanthum gum, guar gum, agar, soluble tapioca fiber, digestion resistant dextrin, digestion resistant maltodextrin, inulin, chicory root extract, polydextrose, fructo-oligosaccharide, isomalto-oligosaccharide, galacto-oligosaccharide, or xylo-oligosaccharide as recited in claim 8 and wherein the one or more-soluble fiber comprises at least two of soluble corn fiber, xanthum gum, guar gum, agar, soluble tapioca fiber, digestion resistant dextrin, digestion resistant maltodextrin, inulin, chicory root extract, polydextrose, fructo-oligosaccharide, isomalto-oligosaccharide, galacto-oligosaccharide, or xylo-oligosaccharide as recited in claim 9, Roman teaches the composition comprises inulin and other soluble fibers such as xanthan gum, fructooligosaccharides, polydextrose, guar gum, and resistant maltodextrins (paragraphs [0011], [0015], [0029], [0040], and [0041]).

With respect to claim 10, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of further comprising one or more flavor modifier as recited in claim 10, Roman teaches the composition may include flavors and aromatics (paragraph [0029]).

With respect to claim 11, Roman is relied upon for the teaching of the composition of claim 10 and has been addressed above.
Regarding the limitation of wherein the one or more flavor modifier is selected from the group consisting of vanilla extract, cinnamon extract, and bitter blocker as recited in claim 11, Roman teaches the flavor may be vanilla extract (paragraph [0029]).

With respect to claim 15, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of wherein the soluble fiber is greater than 50% mass percent of the composition as recited in claim 15, Roman teaches the ingredients comprise 59.10% (w/w) agave syrup or other sweetener(s), agave syrup includes soluble inulin fiber up to 100%, and other sweetener(s) may include inulin (paragraphs [0011], [0015], and [0041]).

With respect to claim 16, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of the high intensity sweetener is less than 0.5% mass percent of the composition as recited in claim 16, Roman teaches 0.15% (w/w) of the high intensity sweetener(s) is present in the ingredients (paragraphs [0007], [0015] and [0018]).

With respect to claim 23, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of wherein the ratio of medium intensity sweetener to soluble fiber is selected from the group consisting of 20/80, 25/75, 30/70, 40/60, 50/50, and 45/55 as recited in claim 23, Roman teaches the polyol(s) (medium intensity sweetener) is present in an amount of 40% (w/w) (paragraph [0015]).  The ingredients also comprise 59.10% (w/w) agave syrup or other sweetener(s), agave syrup includes soluble inulin fiber up to 100%, and other sweetener(s) may include inulin (paragraphs [0011], [0015], and [0041]).  Thus, the ratio of medium intensity sweetener to soluble fiber in Roman is about 40/60.

With respect to claim 24, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of said composition is capable of serving as a weight and/or volume equivalent replacement of common sugar in baking recipes, bakery products and dietary food products as recited in claim 24, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, Roman teaches the composition is sufficient to produce a relative sweetness that preferably is, when a weight of sweetener composition equivalent to the weight of sucrose utilized, equivalent to the relative sweetness provided by an equivalent weight of sucrose, and the composition may be used in food products (paragraphs [0007], [0009], [0013] & [0014]).

With respect to claim 26, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of wherein the composition is selected from the group consisting of sweetener- I, sweetener- II, sweetener- III, sweetener- IV, sweetener- V, sweetener- IX, sweetener- X, sweetener- XI, sweetener- XII, sweetener- XIII, sweetener- XIV, sweetener- XV, sweetener- XVI, sweetener- XVII, sweetener- XVIII, sweetener- XXI, and sweetener- XXII as recited in claim 26, Roman teaches in the example, the polyol(s) (medium intensity sweetener) is present in an amount of 40% (w/w) and the high intensity sweetener is present in an amount of 0.15% (w/w) (paragraph [0015]).  The ingredients also comprise 59.10% (w/w) agave syrup or other sweetener(s), agave syrup includes soluble inulin fiber up to 100%, and other sweetener(s) may include inulin (paragraphs [0011], [0015], and [0041]).  Roman additionally teaches the composition may include 36% to 85% by weight polyol (medium intensity sweetener), 0.00011% to 3.5% of high intensity sweetener, and 15% to 64% by weight of natural sweetener such as agave syrup or inulin, and agave syrup includes soluble inulin fiber up to 100% (paragraphs [0011], [0015], [0033], and [0041]).  

With respect to claim 27, Roman teaches methods of making a composition (paragraphs [0002] and [0007]).
Regarding the limitation of comprising: combining one or more medium intensity sweetener, one or more high intensity sweetener, and one or more soluble fiber to produce the composition as recited in claim 27, Roman teaches mixing polyol(s) (medium intensity sweetener), high intensity sweetener(s), and agave syrup or other sweetener(s) to prepare the sweetener composition.  Agave syrup includes soluble inulin fiber, and other sweetener(s) may include inulin (paragraphs [0007], [0011], [0015], [0018], and [0041]).
Regarding the limitation of wherein the soluble fiber is at an amount that is equal to or greater than the amount of medium intensity sweetener as recited in claim 27, Roman teaches the polyol(s) (medium intensity sweetener) is present in an amount of 40% (w/w) (paragraph [0015]).  The ingredients also comprise 59.10% (w/w) agave syrup or other sweetener(s), agave syrup includes soluble inulin fiber up to 100%, and other sweetener(s) may include inulin (paragraphs [0011], [0015], and [0041]).  
Regarding the limitation of wherein said composition has a taste, texture, mouth feel and visual appearance of common sugar as recited in claim 27, this limitation refers to characteristics of the composition prepared by the claimed method.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
The composition prepared in Roman would naturally display the claimed taste, texture, mouth feel, and visual appearance of common sugar since Roman, as shown above, teaches a method that is identical to the presently claimed method, absent any clear and convincing evidence to the contrary.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the processing parameters in the method of Roman with the expectation of successfully preparing a functional product that has taste, texture, mouth feel, and visual appearance of common sugar.  One of ordinary skill in the art would have been motivated to do so because Roman teaches utilizing a variety of processes, such as drum crystallization, spray drying, extrusion, fluid bed drying, dry blending/agglomeration, roll drying, and block crystallization, during the preparation of the composition as well as the order of addition and combination of the ingredients can be varied as desired depending on the types of ingredients being blended and the respective physical and/or chemical characteristics of the ingredients (paragraphs [0023]-[0024]).  There would have been a reasonable expectation of success.

With respect to claims 28, 29, and 30, Roman is relied upon for the teaching of the method of claim 27 and has been addressed above.
Regarding the limitations of wherein the one or more medium intensity sweetener includes at least one sugar alcohol and/or at least one rare sugar as recited in claim 28, wherein the at least one sugar alcohol includes at least one of mannitol, sorbitol, xylitol, lactitol, isomaltose, erythritol, maltitol, or hydrogenated starch hydrolysates (HSH) as recited in claim 29, and wherein the at least one rare sugar includes at least one of allulose, allose, psicose, tagatose, or melezitose as recited in claim 30, Roman teaches the prepared composition comprises polyol(s) such as polyglycitol (hydrogenated starch hydrolysates), maltitol, sorbitol, isomalt, xylitol, erythritol, lactitol, or mannitol (paragraphs [0008], [0015], and [0035]). Roman is silent with respect to the presence of rare sugar.

With respect to claim 31, Roman is relied upon for the teaching of the method of claim 27 and has been addressed above.
Regarding the limitation of wherein the one or more high intensity sweetener comprises at least one of monk fruit extract, stevia extract, sucralose, neotame, aspartame, advantame, thaumatin, or acesulfame potassium as recited in claim 31, Roman teaches the prepared composition comprises high intensity sweetener(s) such as stevia extract, aspartame, acesulfame K (potassium), sucralose, lo han guo (monk fruit) extract, and thaumatin (paragraphs [0007], [0015], [0018], [0029], and [0046]).

With respect to claim 32, Roman is relied upon for the teaching of the method of claim 27 and has been addressed above.
Regarding the limitation of wherein the one or more soluble fiber comprises at least one of soluble corn fiber, xanthum gum, guar gum, agar, soluble tapioca fiber, digestion resistant dextrin, digestion resistant maltodextrin, inulin, chicory root extract, polydextrose, fructo-oligosaccharide, isomalto-oligosaccharide, galacto-oligosaccharide, or xylo-oligosaccharide as recited in claim 32, Roman teaches the prepared composition comprises inulin and other soluble fibers such as xanthan gum, fructooligosaccharides, polydextrose, guar gum, and resistant maltodextrins (paragraphs [0011], [0015], [0029], [0040], and [0041]).

With respect to claim 33, Roman is relied upon for the teaching of the method of claim 27 and has been addressed above.
Regarding the limitation of wherein the composition further comprises one or more flavor modifier, wherein the one or more flavor modifier is selected from the group consisting of vanilla extract, cinnamon extract, and bitter blocker as recited in claim 33, Roman teaches the prepared composition may include favors and aromatics, and the flavor may be vanilla extract (paragraph [0029]).

With respect to claim 34, Roman is relied upon for the teaching of the method of claim 27 and has been addressed above.
Regarding the limitation of wherein the ratio of medium intensity sweetener to soluble fiber is selected from the group consisting of 20/80, 25/75, 30/70, 40/60, 50/50, and 45/55 as recited in claim 34, Roman teaches the polyol(s) (medium intensity sweetener) is present in an amount of 40% (w/w) (paragraph [0015]).  The ingredients also comprise 59.10% (w/w) agave syrup or other sweetener(s), agave syrup includes soluble inulin fiber up to 100%, and other sweetener(s) may include inulin (paragraphs [0011], [0015], and [0041]).  Thus, the ratio of medium intensity sweetener to soluble fiber in Roman is about 40/60.

With respect to claim 35, Roman is relied upon for the teaching of the method of claim 27 and has been addressed above.
Regarding the limitation of the composition is capable of serving as a weight and/or volume equivalent replacement of common sugar in baking recipes, bakery products and dietary food products as recited in claim 35, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, Roman teaches the composition is sufficient to produce a relative sweetness that preferably is, when a weight of sweetener composition equivalent to the weight of sucrose utilized, equivalent to the relative sweetness provided by an equivalent weight of sucrose, and the composition may be used in food products (paragraphs [0007], [0009], [0013] & [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. US 20090226575 (hereinafter “Roman”) as applied to claim 1 above.
With respect to claim 17, Roman is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of the soluble fiber is between 50-55% mass percent of the composition as recited in claim 17, Roman teaches the composition may comprise 15% to 64% by weight of natural sweetener such as agave syrup or inulin, and agave syrup includes soluble inulin fiber up to 100% (paragraphs [0011], [0015], [0033], and [0041]).  The range of soluble fiber taught in Roman encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 19, Roman is relied upon for the teaching of the composition of claim 17 and has been addressed above.
Regarding the limitation of wherein the high intensity sweetener is between 0.1-0.5% mass percent of the composition as recited in claim 19, Roman teaches the composition includes 0.00011% to 3.5% of high intensity sweetener and encompasses the presently claimed range (paragraphs [0015] and [0033]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 20, Roman is relied upon for the teaching of the composition of claim 19 and has been addressed above.
Regarding the limitation of wherein the soluble fiber consists of digestion resistant maltodextrin and inulin as recited in claim 20, Roman teaches the composition contains inulin and other soluble fibers such as resistant maltodextrins (paragraphs [0011], [0015], [0029], [0040], and [0041]).

With respect to claim 21, Roman is relied upon for the teaching of the composition of claim 20 and has been addressed above.
Regarding the limitation of wherein the medium intensity sweetener is erythritol as recited in claim 21, Roman teaches the composition comprises a polyol such as erythritol (paragraphs [0008], [0015], and [0035]).

With respect to claim 22, Roman is relied upon for the teaching of the composition of claim 21 and has been addressed above.
Regarding the limitation of wherein the high intensity sweetener is monk fruit extract as recited in claim 22, Roman teaches the composition includes high intensity sweetener such as lo han guo (monk fruit) extract (paragraphs  [0015], [0018], [0029], and [0046]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793